EXHIBIT 2.1 PLAN OF REORGANIZATION AND AGREEMENT OF MERGER DATED AS OF MARCH 8, 2007 PLAN OF REORGANIZATION AND AGREEMENT OF MERGER THIS PLAN OF REORGANIZATION AND AGREEMENT OF MERGER (“Agreement”) is made and entered into as of the 8th day of March, 2007, among Bank of Marin (“Bank”), Bank of Marin Bancorp (“Holding Company”) and Bank of Marin Merger Corp. (“Subsidiary”). RECITALS A.Bank is a banking corporation duly organized, validly existing and doing business in good standing under the laws of the State of California, and has authorized capital of 15,000,000 shares of no par value Common Stock of which, at the date hereof, there are 5,464,855 shares issued and 5,000,000 shares of no par value Preferred Stock of which, at the date hereof, there are no shares issued and outstanding; and B.Subsidiary is a corporation duly organized, validly existing and doing business in good standing under the laws of the State of California, and has 100 shares of common stock issued and outstanding which are owned by the Holding Company. C.Holding Company is a corporation duly organized, validly existing and doing business in good standing under the laws of the State of California, and has authorized capital of 15,000,000 shares of no par value Common Stock of which, there are 100 shares of Common Stock issued and outstanding, and 5,000,000 shares of no par value Preferred Stock of which, as of the date hereof, there are no shares issued or outstanding; and D.A majority of the entire Boards of Directors of Bank, Holding Company, and Subsidiary, have approved this Agreement and authorized its execution. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements herein set forth and for the purpose of prescribing the terms and conditions of the merger of Subsidiary with Bank, the parties hereto agree as follows: Article I Terms of Merger 1.1.Merger. On the Effective Date, as defined in Article 3, Subsidiary shall be merged with and into Bank (“Merger”), which shall be the surviving corporation (for purposes of this Agreement, the combined Bank and the Subsidiary after the Effective Date of the Merger are sometimes referred to as the “Surviving Bank”) and shall be a subsidiary of Holding Company. Surviving Bank's name shall be “Bank of Marin.”
